   '
       .'
,·"AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT Co                                        T         MAR 27 2020
                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                      S.01S.IRICT COURT
                  UNITED STATES OF AMERICA                                                                            1tm.f\SEOF CALIFORNIA
                                                                                                                                      EPUTY
                                    V.

                  JOSE LUIS ESTRADA-SANCHEZ                                 Case Number:         !9CR5087-DMS

                                                                         Robert Boyce CJA
                                                                         Defendant's Attorney
.. USM Number                       91737298

  • -
  THE DEFENDANT:
  1:81 pleaded guilty to count(s)          1 of the Information

   D was found guilty on count(s)
      after a olea of not guiltv.
  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
  Title & Section                        Nature of Offense                                                                  Number(s)
  8 USC 1326                             ATTEMPTED REENTRY OF REMOVED ALIEN                                                    I




      The defendant is sentenced as provided in pages 2 through                    2            of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
   D The defendant has been found not guilty on count(s)
   D Count(s)                                   is                             dismissed on the motion of the United States.
                    ---------------
            Assessment: $100.00 ordered waived.


   D        NTA Assessment*:$
            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
   1:81     No fine                •     Forfeiture pursuant to order filed                                            , included herein.
         IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
  any material change in the defendant's economic circumstances.

                                                                          March 27 2020
                                                                          Date oflmposition of Sentence



                                                                          HON. Dana M. Sa raw
                                                                          UNITED STATES DISTRICT JUDGE
' AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                JOSE LUIS ESTRADA-SANCHEZ                                                Judgment - Page 2 of2
  CASE NUMBER:              19CR5087-DMS

                                                    IMPRISONMENT
   The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
   TWELVE (12) MONTHS AND ONE (1) DAY.




   •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
   •     The court makes the following recommendations to the Bureau of Prisons:




   •     The defendant is remanded to the custody of the United States Marshal.

   •     The defendant must surrender to the United States Marshal for this district:
         •     at
                    - - - - - - - - - A.M.                       on
         •     as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
   •     Prisons:
         •     on or before
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
   I have executed this judgment as follows:

          Defendant delivered on                                           to
                                   -------------                                ---------------
   at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL



                                                                                                          19CR5087-DMS
